Title: To George Washington from Nathaniel Woodhull, 15 July 1776
From: Woodhull, Nathaniel
To: Washington, George



Sir.
In Convention of the Representatives of the Stateof New York—White Plains July 15th 1776

Your Letter of the 14th was read in Convention[.] They see the Importance of securing the Passes, Your Excellency mentions and will immediately take the Measures You are pleased to recommend and every other which they conceive will tend most to the Security of this State. Your Excellency was informed by our Letter of the 13th of the Precautions we had used in Order

to prevent any intercourse between the disaffected People of our State & the Ships of the Enemy and to repel any Attempts they might make to land. They see the Necessity of watching with the utmost Vigilence the Steps of the Tories in this and the Neighbouring Counties and shall give Your Excellency the earliest Notice of any Resolution that they may form for this purpose. I have the Honor to be Your Excellencys most Obedient humble servant

Nathll Woodhull Presidt

